Citation Nr: 0920671	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for joint pain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and memory loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970 with subsequent service in the Reserves, including 
periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of his testimony is associated with the claims 
file.

The issues of entitlement to service connection for joint 
pain and entitlement to service connection for an acquired 
psychiatric disorder to include PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's headache 
disability was incurred in the line of duty as a result of 
Pentachlorophenol (PCP) exposure during a period of active 
duty for training.  




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for headaches have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The RO provided the Veteran with pre-adjudication notice of 
the evidence required to substantiate his service connection 
claims in a May 2004 letter.  VA did not provide the veteran 
with VCAA notice of the type of specific evidence necessary 
to establish a disability rating or effective date.  In light 
of the Board's favorable decision, however, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO shall address any notice defect regarding 
disability ratings and effective dates when effectuating the 
award.

Given the favorable outcome in the decision below, the Board 
finds that the duty to assist has been satisfied with respect 
to the claim being decided and no further development is 
necessary. 


II.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases shall be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from active duty.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty for training 
(IACDUTRA) during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran claims service connection for a headache 
disability secondary to PCP exposure during a period of 
ACDUTRA in August 1989 and smoke exposure during a period of 
ACDUTRA in 1995.  

At his personal hearing in February 2009, the Veteran 
testified that his headaches began after he was exposed to 
PCP during reserve training in August 1989.  
According to an Army memorandum on file, the Veteran was 
exposed to PCP during annual training from August 5 through 
August 19, 1989.  Medical records reflect that the Veteran 
reported headaches following the PCP exposure.  An August 
1989 Statement of Medical Examination and Duty Status noted 
that the Veteran, "...broke out in a rash, headache and 
burning eyes, which could be a reaction to exposure to 
harmful chemicals."  

An August 1989 Army memorandum noted that during annual 
training, the 729th Maintenance section was working in a 
warehouse that was contaminated with PCP, a chemical that 
preserves wood.  Several soldiers [including the Veteran] 
exhibited similar symptoms.

Records from Lemoore Naval Hospital, dated in August 1989, 
show that the Veteran reported throat irritation, nasal 
burning and headaches, subsequent to working around PCP.  The 
assessment was rhinitis, chemical.

Private medical records show complaints and treatment for 
headaches in 2001.

An April 2004 VA outpatient treatment record shows that the 
Veteran was treated for complaints of headaches.  He reported 
that he had tried many medications over the years.  The 
Veteran attributed the onset of his headaches to PCP 
exposure.  

The Veteran had a VA neurological examination in December 
2004.  The examiner noted that the Veteran's claims file was 
reviewed.  The examiner diagnosed muscle tension headaches, 
starting in 1970, related to anxiety, nervousness and 
insomnia.  The examiner opined that the Veteran's headaches 
were not related to PCP exposure or smoke inhalation.  The 
examiner opined that the Veteran's headaches were largely 
caused by underlying anxiety and nervousness and made worse 
by insomnia at night that would explain why the headaches 
were responding to alcohol at nighttime.  The examiner stated 
that PCP causes many different bodily effects, but headaches 
is not one of the prominent effects.

In support of his claim, the Veteran submitted records from a 
private neurologist, dated in February 2004.  Those records 
show that the Veteran reported a history of headaches that 
began following PCP exposure in August 1989.  In contrast to 
the VA examiner, the private neurologist's impression was 
post-chemical exposure headaches, apparently beginning 
intermittently, increasing in frequency and becoming daily.  

The evidence in this case is at least in equipoise regarding 
whether a current headache disability began during a period 
of ACDUTRA.  Based on the documented chemical exposure during 
ACDUTRA in 1989, the Veteran's credible testimony of 
headaches since such exposure and the medical evidence 
linking the Veteran's headaches to chemical exposure,  the 
Board concludes that it is at least as likely as not that 
headaches were incurred during a period of ACDUTRA.  Although 
it is not entirely clear as to whether the headaches were a 
direct result of PCP exposure in August 1989, it is at least 
in equipoise.  Moreover, the medical evidence of record 
consistently shows complaints of headaches since the time of 
the exposure, which has been deemed to have occurred during a 
period of ACDUTRA. In other words, regardless of the cause of 
the headaches, it appears that the current headache 
disability began during a period of ACDUTRA.  Accordingly, 
and in resolving all doubt in the Veteran's favor, service 
connection for headaches is warranted.

ORDER

Service connection for headaches is granted. 





REMAND

Additional development is necessary before the Board can 
decide the Veteran's claims of service connection for joint 
pain and an acquired psychiatric disability, to include PTSD.  

First, the Veteran must be provided with notice of how 
disability ratings and effective dates are determined, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran asserts that he developed joint pain as a result 
of exposure to PCP gas during active duty for training in 
August 1989.  The Veteran has not been afforded a VA 
examination for this claim.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the Veteran should be afforded a VA examination to 
determine whether he has a current disability manifested by 
joint pain, such as fibromyalgia, related to PCP exposure 
during ACDUTRA.

The Veteran has not been afforded a VA examination for his 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.  Significantly, 
various medical evaluations in the claims file show that the 
Veteran had anxiety and depression that may be related to his 
headaches.  Given the grant of service connection for 
headaches, a VA examination is necessary to determine whether 
service connection for depression and/or anxiety is warranted 
on a secondary basis.  

With regard to the PTSD claim, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in- service stressors.  38 C.F.R. § 3.304(f) (2008).

The stressors identified by the Veteran include PCP exposure 
during ACDUTRA in August 1989.  In a June 2004 statement, the 
Veteran reported that his stressors included overhearing a 
Korean man screaming during an interrogation in 1969.   The 
Veteran also reported seeing the body of a female Korean 
national who was murdered in the spring of 1970.  The Veteran 
has also reported a stressor of being attacked by a mob of 
war protestors in San Francisco in 1969.   

The Veteran has not identified a specific time frame for the 
reported stressors within a three-month period.  The Veteran 
should be requested to provide approximate dates of the 
stressor incidents.  If the Veteran provides the requested 
information, the RO should attempt to verify the stressors 
through the U.S. Army & Joint Services Records Research 
Center (JSRRC).  After reasonable attempts have been made to 
verify the Veteran's stressors, the Veteran should be 
afforded a VA examination to determine whether a current 
psychiatric disability, to include PTSD, is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess. 

2.  Schedule the Veteran for a VA 
examination of the joints.  The examiner 
should diagnosed any current joint 
disability.  The examiner should state 
whether any current joint disability is at 
least as likely as not (50 percent or 
greater likelihood) related to PCP 
exposure during service, and if not, 
whether any current joint pain disability 
began during active service.  The examiner 
should provide a detailed rationale for 
the opinion.  

3.  Request that the Veteran provide any 
additional information that he can 
remember regarding his claimed stressors.  
The Veteran should be asked to provide 
locations of these events and approximate 
dates.  The Veteran and his representative 
are instructed that searches are made in 
two-month intervals, so the Veteran must 
specify a two-month period.

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
acquired psychiatric disorder, including, 
but not limited to depression, anxiety, 
and PTSD (based on a corroborated 
stressor).  The examiner must be provided 
with the claims file for review in 
conjunction with the examination.  Given 
the grant of service connection for 
headaches, the examiner should opine as to 
whether it is at least as likely as not 
that the Veteran has current depression, 
anxiety or some other acquired psychiatric 
disorder (other than PTSD) as secondary to 
the service-connected headaches.  If the 
examiner finds that no acquired 
psychiatric disorder is secondary to or 
aggravated by the service-connected 
headaches, then he or she should opine as 
to whether the Veteran has an acquired 
psychiatric disorder, other than PTSD, 
that began during service or during a 
period of ACDUTRA.  A complete rationale 
for all opinions is requested.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that is/are established by 
the record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.  

b.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
RO and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  After the development ordered above is 
completed, the RO should re-adjudicate the 
claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


